DETAILED ACTION
	This Office Action is responsive to the 03/29/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 12/29/2021 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection.
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Claims 1-3 were rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari (JP2013257987A) in view of Masahiro (JP2016081711)
Applicant has argued that it would not have been obvious to modify Yoshinari in view of Masahiro because Yoshinari teaches away from using an adhesive in a separator manufacturing process. See Remarks, page 8. 
Regarding Applicant’s arguments that Yoshinari teaches away from using an adhesive, the Examiner notes that in the cited paragraph 9, Yoshinari specifically teaches away from a method using masking tape, not adhesives in general. Further, Yoshinari teaches away from a masking tape because it is necessary to apply the masking tape before the coating film is applied, and then remove the masking tape after the coating film has solidified ([0007]-[0009]). This disadvantage is unique to masking tapes, and does not teach away from a technique in which an adhesive is applied to an already formed coating film and subsequently peeled off, removing the film. 
Applicant has further argued that Masahiro does not disclose the use of adhesives to remove a ceramic layer for bonding purposes. See Remarks, page 9. 
Regarding Applicant’s arguments, the Non-Final Rejection did not rely on Masahiro to teach the use of adhesives to remove a ceramic layer for bonding purposes. As noted in the Non-Final Rejection regarding claim 1, Yoshinari already teaches that the ceramic layer of a separator needs to be removed for welding. The rejection of Yoshinari in view of Masahiro asserted in the Non-Final Rejection relies on Masahiro only to teach the steps of applying an adhesive tape and then peeling the tape off to remove the ceramic layer. Masahiro teaches the use of adhesive to remove a layer containing ceramic particles from a polyolefin separator and therefore is an analogous art to Yoshinari, thus it would have been obvious to modify Yoshinari in view of Masahiro.
Therefore, the rejections under 35 U.S.C. 103 are maintained.  

Claim Objections
Claim 4 is objected to because of the following informalities:  "the upper layer and the lower layer formed into" (line 9) should be amended as or similar to "the upper layer and the lower layer are formed into".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari (JP2013257987A) in view of Masahiro (JP2016081711) (provided with Requirement for Election/Restriction mailed 10/12/2021). 
Regarding claim 1, Yoshinari discloses a method for producing a bonded separator having a multilayer structure that comprises an upper layer and a lower layer (Fig. 3), each of which includes a substrate layer (Fig. 3, separator base material 21, [0022]) and a ceramic layer (Fig. 3, coating film 22 made of ceramics, [0022]), wherein in each of the upper layer and the lower layer, the ceramic layer is laminated on at least one surface of the substrate layer ([0022]) and has higher heat resistance properties than the substrate layer (coating film 22 is “heat-resistant” formed onto the separator base material of polyethylene or polypropylene, [0022]), 
the method comprising: 
heating a portion of the upper layer and the lower layer (heat welding, [0023]), from the at least one of the upper layer and the lower layer, which the portion of the ceramic layer thereof has been removed (non-coated portion, [0023]), to heat-weld the upper layer to the lower layer ([0023]).
Yoshinari teaches that the coating film is removed by a dissolution liquid that is applied to the surface of the film ([0033]). Yoshinari teaches that the coating film is later peeled off by a contact belt ([0041]). Yoshinari does not teach applying an adhesive member onto the ceramic layer of at least one of the upper layer and the lower layer; and peeling off the adhesive member on the at least one of the upper layer and the lower layer to remove a portion of the ceramic layer of the at least one of the upper layer and the lower layer, together with the adhesive member. 
In the same field of endeavor, Masahiro discloses an analogous art of a polyolefin separator ([0019]) coated with a film of inorganic particles ([0064]). Masahiro teaches that the inorganic particles can be ceramics (alumina, titania, zirconia, [0034]). Masahiro further teaches that an adhesive tape (“adhesive member”) can be attached to the inorganic layer of the multilayer structure, and the adhesive can be peeled off to remove the inorganic layer ([0065]).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yoshinari by applying an adhesive tape to the ceramic layer of the at least one of the upper layer and the lower layer and then peeling the tape off to remove the ceramic layer, as taught by Masahiro, with the predictable result of eliminating the dissolution liquid and peeling device required by Yoshinari. The court has held that applying a known technique to a known method ready for improvement to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale D).
Regarding claim 2, Yoshinari discloses that the substrate layer is exposed in the portion of the separator from which the ceramic layer has been removed (Fig. 3, non-coated portions 25b, [0023]).
Regarding claim 3, Yoshinari discloses that the substrate layer or the adhesive agent is exposed in the portion of the separator from which the ceramic layer has been removed. Yoshinari teaches the substrate layer is exposed (Fig. 3, non-coated portions 25b, [0023]). Yoshinari does not disclose that the ceramic layer is adhered to the substrate layer by an adhesive agent. 
Masahiro teaches that the inorganic layer is applied as a paint, which can contain a resin to improve adhesiveness ([0036]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add an adhesive agent, such as the resin taught by Masahiro, to the ceramic layer of Yoshinari, such that the ceramic layer is adhered to the substrate by the adhesive agent, with the predictable result of strengthening the connection of the ceramic layer onto the base material. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).




Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari (JP2013257987A) in view of Masahiro (JP2016081711) as applied to at least Claim 1 above, and further in view of Makahiro (JP2003092100A) (provided with Requirement for Election/Restriction mailed 10/12/2021). 
Regarding claim 4, Yoshinari discloses a method for bonding separators wherein: 
in at least one of the upper layer and the lower layer, the ceramic layer is removed except for two portions in an outer periphery of the respective upper layer and lower layer (see annotated Fig. 3 of Yoshinari, [0022]); 
the upper layer overlaps lower layer (Figs. 3-4); and 
the portion of the upper layer and the lower layer which is heated to weld the upper layer and the lower layer is a portion on the outer periphery of each of the upper layer and lower layer, and the upper layer and the lower layer formed into a separator joined on the two long edges (Fig. 4, [0023]). Yoshinari does not teach that the ceramic layer is removed except for portion in an outer periphery of the separator and welded to form a bag-shaped separator.


    PNG
    media_image1.png
    401
    596
    media_image1.png
    Greyscale

Annotated Fig. 3 of Yoshinari
In the same field of endeavor, Makahiro discloses an analogous art of a polypropylene and polyethylene separator ([0024]) in a configuration wherein the separator is joined on the two long edges (Fig. 8, [0040]). Makahiro further teaches a configuration wherein the separator is joined on three edges, forming a bag shape (Fig. 3, [0017]). Makahiro also teaches that alternative joining arrangements can be used, provided that the length of the joints is sufficient for positioning the electrode ([0009]).

    PNG
    media_image2.png
    424
    638
    media_image2.png
    Greyscale

Annotated Fig. 3 of Makahiro
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, without undue experimentation, to try alternative configurations of removing the coating material and joining the separators, disclosed in Yoshinari, such as removing the ceramic layer except for one periphery, and welding to create a bag-shaped separator, as taught in Makahiro, since alternative arrangements of joined separators were known in the art. The court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale E).

Regarding claim 5, modified Yoshinari teaches that an adhesive member is adhered to the ceramic layer at an outer periphery of the other separator except for one portion, and then a portion of the ceramic layer is removed together with the adhesive member by peeling off the adhesive member (Yoshinari teaches removing the ceramic layer where welding occurs, [0005]). Modified Yoshinari further teaches that the portion of the outer periphery of the separator, from which the ceramic layer has been removed, overlaps and then is heat-welded on the portion of the outer periphery of the other separator (Yoshinari Figs. 3-4), from which the ceramic layer has been removed, to form a bag-shaped separator (Makahiro, Fig. 3, [0017]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.E./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729